 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH ALAN SIERRA,                              No. 2:17-cv-2611 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CDCR DIRECTOR, et al.,
15                       Defendants.
16

17          Plaintiff has filed his third request for an extension of time to file an amended complaint.

18   ECF No. 25. Good cause appearing, the request will be granted. However, no further extensions

19   of time will be granted absent a showing of extraordinary circumstances.

20          IT IS HEREBY ORDERED that:

21          1. Plaintiff’s request for an extension of time (ECF No. 25) is granted; and

22          2. Plaintiff is granted fifteen days from the service of this order in which to file an

23   amended complaint. No further extensions of time will be granted absent a showing of

24   extraordinary circumstances.

25   DATED: December 20, 2018

26

27

28
